Title: To George Washington from Major General Alexander McDougall, 15 April 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters pecks Kill [N.Y.] 15th April 1779.

I was honored with your favor, of the 5th Instant, at West-point. The Fachine Works there, had so little Slope, and were so decayed, that We were obliged to Errect them a new: There are a considerable part yet to be done. I have ordered Stone and Lime, to be got ready, for the principal Works. But this will be a Work of time. Such however is the State of the Works, that I am confident, the Enemy will not make his Attack on the West Side; If he thinks it an Object of Sufficient Importance, to cut of[f] the communication of the Eastern and Southern States; he will raise Batteries on Nelsons-point, opposite to the principal Work, from which if his Fire is Superior to ours, he will destroy the Eastermost Face and break the Chain. We must therefore be Superior in the Field, or in the Weight of Fire to the Enemy. The latter We cannot be with our present Stock of Cannon. Your Excellency, has not noticed that part of a former Letter of mine wherein I informed you, there were heavey Cannon in Boston, subject to your Order. The inlisting during the War, has gone on but Slowly, as I cou’d not furlough them, but lately have discovered a considerable inclination to inlist, but our Money is out. I wish for your Orders, on Subject of the inclosed Letter of Colo. putnam. By the Minutes of Council, on inlisting you will be informed, of the Additional precaution, I have taken to prevent Impositions on the Service. Colo. Kusciasco has been undisturbed, in his Line at West-point. Lieut. Colo. Gavion has been employed at Kings-Ferry. He will be able fully, to inform you of the Orders I gave him, for the Construction of the Works there, and their present State. He has leave of Absence, to get some of his Necessaries at the Cantonment of the Grand-Army. It wou’d be doing great injustice to this Stranger, did I not report his Merit to you. He is a Sober indefatigable Officer, of good Manners, free from petulance and an Acquisition to this Country. I beg he may be permitted to return, to this Post; I cannot well do without him. I am unable to keep any Field Artillery here, for want of Forage. Nor are We to expect any Grain for Horses; ’till the next Crop comes in. Of poors Brigade, those that have arrived here are 457 Rank and File; and but very thinly Officered as per Return. Their Artillery and heavy Baggage, I directed to be left at Reading ’till farther Orders. I have the Honor to be Your Excellency’s Most Obedient And Most Humble Servant
Alexr McDougall
